Title: John Adams to Abigail Adams, 26 October 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town Octr. 26. 1777
     
     Mr. Colman goes off for Boston Tomorrow.
     I have seized a Moment, to congratulate you on the great and glorious Success of our Arms at the Northward, and in Delaware River. The Forts at Province Island and Red Bank have been defended, with a Magnanimity, which will give our Country a Reputation in Europe.
     Coll. Green repulsed the Enemy from Red bank and took Count Donop and his Aid Prisoners. Coll. Smith repulsed a bold Attack upon Fort Mifflin, and our Gallies disabled two Men of War a 64 and 20 Gun ship in such a Manner, that the Enemy blew them up. This comes confirmed this Evening, in Letters from Gen. Washington inclosing Original Letters from Officers in the Forts.
     Congress will appoint a Thanksgiving, and one Cause of it ought to be that the Glory of turning the Tide of Arms, is not immediately due to the Commander in Chief, nor to southern Troops. If it had been, Idolatry, and Adulation would have been unbounded, so excessive as to endanger our Liberties for what I know.
     Now We can allow a certain Citizen to be wise, virtuous, and good, without thinking him a Deity or a saviour.
    